Case 9:18-cv-80176-BB Document 336 Entered on FLSD Docket 12/17/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                            Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                        DR. WRIGHT’S MOTION FOR A 10-DAY
                  ENLARGEMENT OF TIME TO FILE HIS REPLY MOTION

         Dr. Craig Wright respectfully requests that the Court grant him a ten-day enlargement of

  time to file his reply in support of his objection to the magistrate order deeming certain facts

  established and striking certain affirmative defenses (the “Objection”) [D.E. 311], which is

  presently due on December 23, 2019. As grounds for support, Dr. Wright states as follows:

         1.      On December 16, 2019, after having been granted an extension of time, plaintiffs

  filed their 29-page response to the Objection (the “Response”) [D.E. 332]. Dr. Wright’s reply in

  support of his Objection is currently due on December 23, 2019.

         2.      In light of pre-arranged holiday travel, as well as immediate discovery deadlines

  beforehand (this includes defending a deposition, drafting discovery memoranda, and attending a

  discovery hearing), Dr. Wright requires additional time to prepare his reply. Dr. Wright

  respectfully submits that a ten-day enlargement of time will not unduly delay this matter and will

  allow him to fully brief the issues in his reply.

         3.      If the Court grants Dr. Wright’s request, Dr. Wright’s reply in support of his

  Objection would be due on January 2, 2020.
Case 9:18-cv-80176-BB Document 336 Entered on FLSD Docket 12/17/2019 Page 2 of 2



         4.      This motion is brought in good faith and not for the purposes of delay.

                        CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), I certify that counsel for the movant has conferred with

  all parties affected by the relief sought in this motion. Plaintiffs do not believe that the rules permit

  Dr. Wright to file a reply, but do not oppose the request for additional time, should the Court

  permit the reply.


                                                      Attorneys for Dr. Craig Wright

                                                      RIVERO MESTRE LLP
                                                      2525 Ponce de Leon Boulevard, Suite 1000
                                                      Miami, Florida 33134
                                                      Telephone: (305) 445-2500
                                                      Fax: (305) 445-2505
                                                      Email: arivero@riveromestre.com
                                                      Email: amcgovern@riveromestre.com
                                                      Email: zmarkoe@riveromestre.com
                                                      Email: receptionist@riveromestre.com

                                                      By: s/ Andres Rivero
                                                      ANDRES RIVERO
                                                      Florida Bar No. 613819
                                                      AMANDA MCGOVERN
                                                      Florida Bar No. 964263
                                                      ZAHARAH MARKOE
                                                      Florida Bar No. 504734

                                    CERTIFICATE OF SERVICE

         I certify that on December 17, 2019, I electronically filed this document with the Clerk of

  the Court using CM/ECF. I also certify that this document is being served today on all counsel of

  record by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.

                                                                 /s/ Andres Rivero_______
                                                                 ANDRES RIVERO
                                                                 Florida Bar No. 613819



                                                     2
